European fisheries sector crisis due to rise in oil prices (debate)
The next item is the debate on:
the oral question to the Commission on the crisis in the European fisheries sector arising from higher fuel prices, by João Ferreira and Patrick Le Hyaric, on behalf of the Confederal Group of the European United Left - Nordic Green Left - B7-0306/2011),
the oral question to the Commission on the European fisheries sector crisis due to the rise in oil prices, by Alain Cadec, Antonello Antinoro, Jim Higgins, Jarosław Leszek Wałęsa, Maria do Céu Patrão Neves, Werner Kuhn, Ioannis A. Tsoukalas, Crescenzio Rivellini, Rareş-Lucian Niculescu, Vito Bonsignore and Salvador Garriga Polledo, on behalf of the Group of the European People's Party (Christian Democrats) - B7-0307/2011),
the oral question to the Commission on the crisis in the European fisheries sector owing to higher oil prices, by Philippe de Villiers and Juozas Imbrasas, on behalf of the Europe of Freedom and Democracy Group - B7-0308/2011),
the oral question to the Commission on the European fisheries sector crisis due to the rise in oil prices, by Britta Reimers, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B7-0310/2011),
the oral question to the Commission on rising oil prices and support for fishers, by Josefa Andrés Barea, Kriton Arsenis, Luis Manuel Capoulas Santos, Estelle Grelier, Iliana Malinova Iotova, Guido Milana, Ulrike Rodust, Antolín Sánchez Presedo and Catherine Trautmann, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - B7-0311/2011),
the oral question to the Commission on the crisis in the European fisheries sector due to the rise in oil prices, by Isabella Lövin, on behalf of the Group of the Greens/European Free Alliance - B7-0313/2011).
Mr President, Commissioner, ladies and gentlemen, firstly, Parliament has only one seat: Strasbourg!
Since February 2011, the price of oil has been steadily rising, and has recently exceeded the USD 100 mark. Fishermen in every European coastal region are being hit hard by this oil price rise.
Indeed, fishing operating costs are soaring while the price of oil is rising. Small-scale fishing, in particular, is severely affected. Fishermen's incomes are also dependent on the price of oil. Professionals everywhere are telling me that they are concerned about the rise in oil prices. I want us to act together to ensure that businesses can carry out their work despite the rise in operating costs.
With this question and the resolution that will follow, I call on the Member States to help fishing professionals, where necessary, to continue their work without distorting competition. Hence, I am calling for the de minimis aid threshold to be increased from EUR 30 000 to EUR 60 000 per firm. This in no way means increasing Parliament's budget or the European budget. De minimis aid is aid that the Member States may grant to their businesses if they believe it will not distort competition.
I am calling for a little more flexibility for the Member States. I am also calling for the Commission to analyse my request thoroughly and to understand the concerns of an entire sector, which must be preserved and developed. The fishing community consists of men and women who need a decent income, whom we must support. As a result, among other things, of the rise in imported fishery and aquaculture products on the European market, that sector is becoming increasingly fragile. This is not just about economic profit. It is in our interests to preserve this activity; by doing so, we can develop our territory and coastal regions, ensure the European Union's food security and safeguard jobs in the sector.
Mr President, the situation in the fisheries sector is very serious. The fuel price is high, yet the price of fish is low, at a record low, in fact.
Ladies and gentlemen, I would draw your attention to the fishing of plaice. Plaice fishing is important for my country, the Netherlands, but also for France, Belgium, England and Denmark. A few years ago, plaice stocks were very low, as a result of which duty-free importation of other flatfish was permitted. Cheap alternatives, less tasty too, but that is beside the point. However, today we have enough plaice and yet, the duty-free importation of cheap flatfish is continuing. As a result, fresh plaice is sold at far below the cost price or withdrawn from the market and auctioned off. What a regrettable situation! The duty-free importation of plaice fillets must stop, Mr President. It is not only fishermen, but also the processing industry and the market who want that. Why? The survival of fishermen is essential for traders, otherwise traders will not be able to offer plaice in their range in the future.
Ladies and gentlemen, we urgently need concrete measures. This crisis demands that Europe take decisive action. I call on you to vote for such action.
(DE) (The speaker directs a blue card question to Mr Cadec under Rule 149 of the Rules of Procedure) Mr President, I have a question for Mr Cadec regarding his opening remarks, namely, with regard to the supposed single seat of the European Parliament. Mr Cadec, you might perhaps have noticed that Parliament sometimes meets in Brussels too, that committees have their meetings in Brussels, or that administration is, to a certain extent, carried out in Luxembourg. I merely wanted to make you aware of the fact that this situation is perhaps not quite as you imagine it to be.
Mr President, I just wanted to point out that the Treaties are clear on this issue: the seat of the European Parliament, of this Chamber in which we find ourselves today and throughout this week, is Strasbourg and only Strasbourg.
Of course, we work in Brussels. I am there two weeks a month and like you, ladies and gentlemen, I have a good time there and I do a lot of work there. However, the seat of Parliament - of this Chamber - is Strasbourg, and it must remain so.
Mr President, Commissioner, ladies and gentlemen, for many companies in the European Union, the continual rise in fuel prices represents an additional burden. European fishermen in particular are suffering as a result of this price rise because they cannot simply compensate for the additional costs by increasing their catch or by charging better prices.
The current political situation in North Africa and the Middle East has exacerbated the problem. We therefore need to investigate the effects of the rise in fuel prices on the economy and employment in the EU. Which sectors are particularly at risk and what sort of support could be provided without it distorting competition? We therefore call on the Commission to look into this.
It is important that we support the European fishing industry, among other things, in order not to increase our dependence on imports from third countries. We are on the verge of reforming the common fisheries policy and therefore, we are under a particular obligation to be cautious and not to act prematurely with regard to this matter either.
Mr President, Commissioner, ladies and gentlemen, European fisheries are in a state of deep crisis, as my fellow Members have said. Fishermen in all European seas complain about the painful drop in income, which may be severe enough to threaten their existence. Yet, why is the income of our fishermen decreasing? As far as I can see, there are three reasons for this. Firstly, there is the decline in fish stocks; secondly, the general fall in prices in precisely the area where fish stocks are healthy and supply is too high; and thirdly - and this is what we are concerned about today - operating costs are higher as a result of rising crude oil prices.
We politicians need to step in here. We must do what we can to help. I would stress that we can only do what we can. The motion for a resolution tabled by the Group of the European People's Party (Christian Democrats) promises more than we can deliver. It demands an increase of 100% in the de minimis aid ceiling from EUR 30 000 to EUR 60 000, which is to be used to fund fuel subsidies. However, fuel subsidies are something that many Member States really cannot afford. Therefore, most fishermen would not be helped by this at all.
Moreover, the other two problems would still remain: firstly, overfishing would actually increase and, secondly, it would not solve the problem of market prices.
Where financial support for fisheries is concerned, I can see a much greater problem. The Member States do not use the resources of the European Fisheries Fund, although the European Union pays 50%. Something urgently needs to change in this regard in the interests of our fishermen.
Ladies and gentlemen, let us work together to produce a differentiated text by Thursday and jointly come up with a sensible, sustainable and less showy fisheries policy.
author. - Mr President, I would also like to thank my colleague, Mr Cadec, for giving us the opportunity to discuss very fundamental questions. First of all, when it comes to the increase in oil prices, there are actually two sectors which are exempt from all energy taxes already and those are aviation and shipping - including fisheries. So, compared to all other sectors in the European Union, fisheries are proportionally less affected by the rise in oil prices since they are already exempt from all the taxation.
This is already a hidden subsidy which has contributed to making it possible for European fisheries to go on fishing depleted fish stocks; and the segments in the fisheries sector which have the highest consumption of fossil fuels are, in fact, the most destructive ones, such as beam trawlers and bottom trawlers. So the de minimis has already been increased tenfold in 2008; this is also a large subsidiary to the sector. Yet, at the same time, we are making lots of promises in the international arena to reduce CO2 emissions, in fact, by 80-95% by 2050; we have also promised in Nagoya to eliminate environmentally harmful subsidies by 2020; in the WTO negotiation context, we are also focusing on how to eliminate the distortion of fishery subsidies.
I would think that, if the EU were to introduce an increased de minimis at this point in time, it is likely to undermine the EU leadership in the ongoing negotiation process, sending a signal round the world that other countries, too, could increase their fishery subsidies on fuel, which would lead to a vicious circle, increasing the pressure on the world's fish stocks. This is absolutely not what we need at this time: we need to turn around the trend, and this would send completely the wrong signal. The market must take the increase in prices, and this is what the Commission must focus on in the CFP reform.
Member of the Commission. - Mr President, the Commission is aware of the current situation in the fishing sector. Fuel prices are one reason for the problems we have, but they are not the only reason.
With reference to fuel prices, in order to address this situation, the Commission encourages the Member States to use fully the possibilities offered by the European Fisheries Fund. We have not used those possibilities. Up to now, the Member States have used less than 20% of the overall allocation.
The high fuel prices could be best addressed by the use of those EFF measures that help to restructure the fishing fleet and add more value to fisheries products, thus improving prices. It is likely that fuel prices will remain high in the coming years. Of course, last week the prices fell, but nevertheless we can expect prices to remain high.
Therefore, the Commission is reflecting, in the framework of the reform of the common fisheries policy and the Financial Regulation, on how to further incentivise less fuel-intensive fishing. The objective will be to encourage the adjustment of the sector and to increase its resilience to fuel prices. However, such an approach needs to respect the principle that financial assistance may not, under any circumstances, increase fishing effort.
The best way to increase the resilience of the fisheries sector to fuel prices is to ensure that fishing levels are in line with maximum sustainable yield. This will lead to more abundant fish stocks in the mid-term. More fish mean more fishing opportunities, and that means higher revenues for the sector in general.
With reference to the increase of the de minimis threshold, this is not a new issue. The Commission conducted a study, back in 2008, analysing the effect of moving from the ceiling of EUR 30 000 to EUR 100 000 per beneficiary.
The study concluded that we could not accept this proposal, mainly for three reasons. First, because such an increase would distort fishing operations towards more fuel-intensive technologies with greater negative impact on the marine environment. Second, because larger and more fuel-intensive vessels would receive more funding than smaller and less fuel-intensive vessels. I do not think that anybody here would like to encourage the bigger vessels to use more fuel.
The third reason is much more important, and some Members of Parliament have already mentioned it. Many Member States are now forced to implement austerity measures. Therefore, there would only be limited political support from Member States for a proposal that could lead to an increase in public expenditure. Even if the de minimis threshold was increased, many Member States would not have the money to actually exploit this new opportunity to spend taxpayers' money. If only some Member States paid higher de minimis aid, this would distort competition and result in an uneven playing field for the fleets of different Member States. This is the most important reason of all.
As to the reduction of the fuel tax exemption of the fishing industry raised by the Greens, we cannot accept that. This issue cannot be tackled appropriately by EU legislation alone, but needs to be discussed at a global level. Taxing fuel taken up in EU ports alone would lead to massive competitive distortions, to the detriment of EU fleets. It would also harm EU ports, as many vessels would simply buy fuel outside the European Union. That is why we urge the Member States to use our Funds.
Mr President, while we are waiting for proposed reforms of the common fisheries policy (CFP), the Group of the European People's Party (Christian Democrats) wishes to express its alarm, once again, at the economic state of the fisheries sector.
Until the proposal for its new common organisation of markets is tabled, the sector will continue to have almost no room for manoeuvre when setting prices. The rules on imports, many of which originate with illegal fishing, remain unfair competition for EU production: new monitoring obligations require companies to mobilise more of their resources and the general crisis does not exactly encourage increased consumption of quality products. To this must be added the upward trend in fuel prices, which is once again threatening companies that have already managed to survive the crisis of 2008.
Far-reaching reforms of the CFP are envisaged and, in light of that, and in a context of ever decreasing structural aid, many companies could need liquidity to restructure or adapt themselves with a view to 2013.
That is why we have tabled this oral question and this motion for a resolution before the House, given that this aid does not cost the EU budget anything and that, furthermore, the increase in aid being requested falls far short of the de minimis aid received by other sectors, such as transport or agriculture. We do not want to see ourselves in a situation like that in 2008, when we debated the package of measures adopted in extremis by Commissioner Borg.
I would also like to say something to you, Commissioner: it is true that there are some Member States that will and others that will not be able to give this aid, and that, according to you, this will create disparity. However, greater disparity is created by the fact that some Member States do not cofinance the European Fisheries Fund, and that is something that is generally accepted. What needs to be proposed is aid, and any Member States wishing to defend their sectors will also be able to defend them.
Mr President, Commissioner, ladies and gentlemen, fishermen have told us that it is becoming harder for them to make a living from their work.
On top of the particularly painful situation for them of a reduction in fishing quotas and plans for exit from the fleet, there is now the added problem of soaring oil prices. Although the price has fallen slightly, it continues to fluctuate, and for two years now, this situation has been affecting the daily lives of all our European fishermen, in particular, in the small-scale and coastal fishing sector.
This situation is extremely worrying, and we are anxious to show fishermen that we are fully behind them. To do so, we call on the European Commission to raise the threshold of de minimis aid that can be granted to them to help them cope with this crisis. This is simply a temporary measure, justified by an urgent situation.
The Commission already reacted to a similar phenomenon in 2007, and in the face of this new peak, we wish to know what concrete measures - you have already given details of some of them - it intends to take. We also feel it is crucial, as Mrs Fraga Estévez said, to verify that the Member States are using all of the funds currently set aside by the regulation.
At a time when the future common fisheries policy appears to be taking shape, I believe that our fishermen are not resistant to change; quite the contrary. Many of them told me that they were willing to make an effort, particularly in terms of preserving stocks. This is, in fact, a collective responsibility. In order to make that effort, they must not fall victim to factors outside their work over which they have absolutely no control.
A swift and effective response by you, Commissioner, on this point would send a signal that would also help strengthen what we know are historically fragile links between the Commission and the profession.
on behalf of the ALDE Group. - Mr President, today, the call is for subsidies for fishermen because of the increase in fuel prices, tomorrow, it will be farmers and, after that, lorry drivers and then airline operators, and then what about the owners of petrol stations? Their profits have gone down because fuel prices have gone up.
All of us are suffering because fuel prices have gone up. Let us subsidise each other! This is all nonsense. It is American pork-barrel politics - special pleading for sectoral interests - brought into the European Parliament. But what this debate does reveal is that, while everyone says we should have sustainable fishing policies, in practice, when it comes down to it, some people do not understand the word 'sustainability'. They do not actually know what it means.
The Commission has made it quite clear that they understand that the fishing industry is not economically viable in some respects, but that is not the result of extra fuel prices. It is because of the unsustainable fishing practices of decades. If the market is constrained, if fishermen are not able to directly pass on the costs of fish to their consumers, then that is something that we should investigate. We should ensure that there is a direct link between the price of fish and the cost to consumers, but simply subsidising unsustainable practices is not the way to reduce the over-fishing which has caused the economic problems in the first place. The Commissioner told Parliament's committee one month ago, when Mr Cadec put this question to her, that she was not mindful to support subsidies to compensate for the extra cost of fuel. She has repeated that today and I, for one, am delighted to hear her words.
Mr President, a common fisheries policy primarily based on the protection of the environment must allow the management and development of European fisheries to be maintained at a sustainable level. Fishing is a particularly important part of the economy, but it should also be stressed that fishing has a cultural value, which is passed on from generation to generation. Therefore, retaining this value should become an aim of the common fisheries policy.
From an economic point of view, it is essential for maintaining appropriate economic balance. With regard to the drastic increase in fuel prices in Europe which has contributed to the collapse of the industry, the common fisheries policy should include a mechanism which would protect fishermen against an uncontrolled rise in prices in situations like these. The European Union cannot allow another branch of the European maritime industry to migrate to the Far East, as in the case of shipbuilding and maritime transport. We should note that Iceland - precisely because it has reservations concerning CFP - does not want to join the European Union.
In view of the above, we should speed up the reform of CFP considerably and act in order to protect the environment and ensure appropriate protection for fishermen. Once again, the question arises whether we should introduce regionalisation for the fisheries industry, and exert more influence on CFP on the part of individual states, albeit in a balanced way. Once again, it should be stressed that as a result of the crisis and economic instability, CFP will no longer function and will leave the fishermen to their fate.
Mr President, I have to say that I am fairly satisfied with Mrs Damanaki's response on this issue of the consequences of rising oil prices for fishermen.
This is really about political consistency within the European Union, and about a serious structural trend, namely, the rise in the price of oil on account of its scarcity - and every one of us here knows that it is here to stay. We therefore cannot provide a short-term, circumstantial solution by increasing subsidies in line with the fluctuations in oil prices. This is a question of political logic. The European Union must remain firm with regard to the principles and objectives it has set itself; namely, combating global warming as a priority issue and reducing greenhouse gas emissions caused by fossil fuels.
It should therefore avoid sending the opposite signal and conducting a contradictory policy. Ensuring the survival of a doomed energy system will not help fishermen; they, too, will inevitably be doomed as a result of it. Instead, they should be given the opportunity to redeploy their fisheries resources and to refocus their factors of production on energy-saving tools. Subsidies should be channelled into these areas and not into short-term support determined by fluctuating oil prices.
(PL) Mr President, today we are facing an issue which we have already tackled once, in 2008. At the time, the European Parliament expressed its solidarity with the fishermen and called on the Commission to draw up specific proposals with the intention of relieving the situation in regions which relied mostly on fishing. Statistics clearly show that from 2003, the cost of fishing in the European Union has increased more than threefold, and the sudden jump in fuel costs means that fishermen currently have to invest 40% more of their funds so that fresh fish can reach their customers as quickly as possible.
The phenomenon of the sudden increase in fuel costs on world markets in the past few months is, without question, the most significant reason for the sudden deterioration in the situation. The increase in fuel prices translates directly into a fall in fishermen's profits, as the fishermen's boats are driven by diesel engines. So we have a vicious circle. The fishermen, in trying to make up for the increase in fuel prices, are increasing the volume of their catches and sailing further to fishing grounds, which, in turn, means that their boats use more fuel. This is why there is an urgent need for the European Commission to take further steps and to lift the de minimis aid ceiling, as my political group proposes, from EUR 30 000 to EUR 60 000 per firm for the three-year period. This is a sensible proposal which, in the current situation, would guarantee help for a sector wrestling with financial difficulties, and ensure social and economic development.
(ES) Mr President, the fact that we have found time for this issue during this sitting, whose agenda is hardly short of matters to debate, gives an idea of the importance that this House attaches to the increase in oil prices and how it affects the fisheries sector.
The price per barrel has increased by 63% since 2007; it is true that it has decreased today, but I do not think it has fallen enough to be sustainable.
We in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament are concerned by the crisis affecting the sector, and we are convinced that the solution involves an EU response including actions that Members and the governments of the various Member States had already been demanding.
We therefore call for this situation to be tackled using an effective and impartial mechanism enabling emergency measures at EU level.
In 2007, de minimis measures were adopted. We are not just asking you for de minimis measures, Commissioner Damanaki: we ask that you look into opening up the European Fisheries Fund (EFF), and that you allow it to become more flexible, because of the inability - which you have acknowledged - of some Member States to contribute money and solve the problem.
Let us hope that the Commission is able to explore new avenues, concrete proposals, so as to be able to use the EFF to help the hardest-hit sections of the fleet, which are small-scale and artisanal coastal fishers, and those operating from remote ports.
I would ask, Commissioner, that you study the possibility of introducing to the CFP, as you have proposed, new measures limiting fishing's fuel dependence, which is excessive. I would also ask you to commit to the necessary improvement in product sales. All this must be viewed from the sustainability standpoint you have been talking about, as well as from the environmental and social standpoints, but must also be viewed from the other side, which is also important: that is, the human side, for fishers who are suffering enormously.
We believe that this is an emergency measure and we think that short-term flexibility measures could give a breathing space to a sector that has been hit quite hard.
(ES) Mr President, there is an urgent need for concrete measures to reduce the impact that the increase in fuel prices is having on the fisheries sector.
This sector is working with increasingly scarce resources, receives increasingly low prices, and is faced with significant competition from third countries, which definitely distort the market. I therefore support any necessary measures that do not incur any cost to European budgets.
However, given the sector's dependence on fossil fuels, and with a view to the new reform, consideration should be given to efforts accompanied by an innovation policy, in addition to the efforts already made to date, so as to make the fishing fleet more energy efficient. This is because supporting investigation in this area is also a commitment to profitability and an opportunity for sectors linked to the energy market, such as shipbuilding, to have a future and be able to reinvent themselves.
(RO) Mr President, we must realise that high crude oil prices are here to stay and that we will never go back to the days of USD 30-40 per barrel. The era of cheap crude oil has gone. In 2011, the minimum average price is still going to be USD 80-100 per barrel. In these circumstances, the adverse impact on the economy is expected to continue. New measures need to be implemented in the fisheries sector, bearing in mind, in particular, that European fishermen are facing strong global competition.
Fishing is the only viable economic activity in many regions and is important in terms of maintaining the number of jobs. As I have indicated, we must expect oil prices to remain high and this economic climate to affect primarily those involved in small-scale fishing. This context raises the following important question: what future do the common fisheries policy and European Fisheries Fund have? If this fund is not being used very much, it means that it needs to be reviewed and reformed.
(EL) Mr President, Commissioner, ladies and gentlemen, there will indeed be no fisheries unless we stop the collapse in our fisheries, in our fish stocks. However, it is also important for us to look at what is currently happening as regards our fishermen. It is true that small-scale fishermen, coastal fishermen, are suffering greatly at the moment.
We are discussing extending a measure to which, in practice, they rarely have access. As a result of the economic crisis, most Mediterranean countries will be unable to use de minimis aid. This is a fact. On the other hand, we need to see how we can use the European Fisheries Fund to support and help the countries which are in the throes of serious economic crisis to overcome these problems, so that they can help their fishermen.
I personally am in favour of extending de minimis aid on certain conditions: we must focus on small-scale fishermen, on small-scale and coastal fisheries; we must focus on fishermen who apply proper, sustainable fishing practices; and finally, we must focus on ensuring that financing does not result in an increase in fishing effort and these measures do not put the environmental and social viability of European fisheries at risk. We must also focus on ensuring that European fisheries are not discouraged from becoming more efficient.
I agree with you Commissioner; we must see how we can make greater use of the European Fisheries Fund and, in particular, how we can help countries which no longer have the funds to make their own contribution make a more active contribution.
(BG) Mr President, we laid down a number of conditions and demands for ensuring sustainable, responsible fishing in the new common fisheries policy. At the same time, fishermen are dependent on the vagaries of the weather and unfair competition. During recent years, they have also been faced with another huge problem - ever-rising oil prices. All these factors have made it almost impossible to pursue this form of employment.
The de minimis principle is intended to apply until 2013. It is time to review it, if we are really thinking about the prospects ahead for the sector. Fuel prices have trebled, which has naturally raised the question whether EU legislation is adequate and suitable for the economic reality and meets European fishermen's needs. In this regard, I am waiting for the Commission to review the current applicable ceiling of EUR 30 000 and to increase its amount significantly.
However, there is also another issue at stake. The Commission must also abandon its pure control functions relating to the granting of State aid and actively encourage Member States to use it. Why is this important? Some countries in the European Union prefer not to mention this facility because it means an additional burden on their domestic budgets. On the other hand, when they exert pressure on the fisheries sector, they use Brussels to justify themselves. Just a cursory analysis indicates that Bulgaria's fishermen do not even know that such a facility and regulation exist. Organisations from the sector have made a number of requests for State aid to be granted in support of the sector, but they are completely unaware of the de minimis regulation. States are concerned about granting this facility now when the blow from high oil prices needs to be softened, which raises the question not only about high prices, but also about the sector's survival in general.
On the other hand, there is also the problem with the onerous procedures involved with using European funds, including under the de minimis regulation.
This is why I want to add my question to those raised by my fellow Members, and I thank Mr Cadec for initiating this debate today: how will the European Commission encourage Member States to use the facilities under the de minimis regulation? What measures is the Commission thinking of taking to achieve a balance between control over the use of the funds and the accessibility of these funds to European fishermen?
(ES) Mr President, Commissioner, ladies and gentlemen, rising oil prices is a structural trend resulting from production limits coming up against increasing global demand. Its volatility in recent years has hit hard and made it difficult to adjust gradually. We therefore need a response to put a stop to cost increases in the area of fisheries, which are often sudden, and to the deterioration of the sector's already complicated situation.
When the regulation introducing de minimis aid was adopted in 2007, it was thought that it would not affect trade or distort competition. There is a need to evaluate these aspects and to move toward a more ambitious solution, created with the Marine Strategy Framework Directive and the Europe 2020 strategy in mind, and as part of the process of reforming the common fisheries policy.
I believe that a coherent response should increase the sector's capacity for structural adjustment and, at the same time, help its most vulnerable members, particularly small and medium-sized producers. Relieving the sector's situation in the short term, with measures like that proposed by the Commissioner of mobilising and encouraging the mobilisation of the European Fisheries Fund, seems positive to me, and I believe it should be compatible with other measures and long-term action toward greater stability.
(FR) Mr President, ladies and gentlemen, EU fishermen are, as we know, confronted with three major problems: firstly, the very complex, unpopular quota system has forced them to adopt very restrictive practices. Secondly, the lack of training opportunities and the profession's perceived loss of prestige are causing significant recruitment problems. Thirdly, and this is the issue we are discussing today, the rise in oil prices is making operating conditions in this crisis-hit sector even more difficult.
Between 2008 and 2010, French fishermen, for example, lost EUR 100-200 in income per week as a result of fluctuating oil prices, even though their turnover remained the same.
As an elected representative from a port town, I strongly support my fellow Members in demanding that the Commission authorise an increase in the de minimis aid ceilings. This measure would relieve the pressure on fishermen, thereby enabling them to make a decent living from their work. However, contrary to what has also been said, it would not affect the replenishment of stocks.
The future reform of the common fisheries policy will have to seek the support of fishermen. To show them today, on Europe Day in particular, that the European Union is alert to their needs would already be a good start, Commissioner.
Mr President, Commissioner, the significant rises in fuel prices have seriously exacerbated the crisis faced by the fisheries sector, not least its economic viability, and the already scant incomes of those working in the sector have been significantly reduced. The current sales dynamic does not permit fluctuations in the cost of factors of production, including fuel, to impact on fish prices, and current import policy, inter alia, contributes to this. Average first-sale prices have stagnated or declined over several years, without this being reflected in reduced prices for end consumers.
The current common organisation of the market (COM) for fisheries products has not contributed sufficiently to improving first-sale prices, nor towards better distribution of added value across the sector's value chain. The economic situation of a large number of companies has deteriorated in recent years, leading to many of them going out of business, with a real risk that thousands of fishing businesses will go under and that thousands of jobs will be lost because of the rise in fuel prices. The coastal and small-scale fishing sectors are particularly vulnerable, and represent more than 90% of the fleet in some Member States, such as Portugal. Under these circumstances, the Commission's attitude of inertia and its refusal to take the necessary measures - a stance you have confirmed here today, Commissioner - is absolutely disgraceful.
The Commission can only think of one solution for the problems facing the fisheries sector: indiscriminately cutting the number of ships, which amounts to curing the illness by killing the patient. It is important to say that when such cuts were made in the past, without taking into account fleets' particularities, the state of fish stocks in each case and each country's consumption needs, they did not solve any of the problems with which the sector is now faced. It merely caused EU-level concentration of ownership and activity in the sector.
Emergency measures therefore need to be adopted that give an immediate and suitable response to the sector's socio-economic needs, such as the creation of a guarantee fund, paid for at Union level, that ensures the stability of fuel prices and the use of all financial possibilities and margins of the EU budget to finance extraordinary support measures for the sector. However, taking into account the structural trend of oil price increases and, on the other hand, the demands of environmental sustainability, there is also a need for measures ensuring the medium- and long-term viability of the sector.
Mechanisms are needed to improve first-sale prices, and to promote fair and appropriate distribution of added value across the sector's value chain. The European Fisheries Fund (EFF) needs to effectively and substantially support the renewal and modernisation of fishing fleets, not least by making the different types of fishing more selective, and by replacing engines for reasons of safety, of environmental protection and of fuel efficiency.
As well as any tax measures that could be adopted at Member State level, EU-level solutions are needed so as not to exacerbate the inequalities that already exist today between Member States and which are increasing because of the serious social and economic crisis, which is hitting the most vulnerable economies particularly hard.
(ES) Mr President, the best thing about asking a question is that you get an answer, even if, in this case, it could be considered disappointing in some ways.
The fisheries sector is clearly in crisis: fishers' incomes are lower every day, making it difficult to continue working in this field in many cases. We are not talking about stealth subsidies or unsustainable practices: we are talking about problems that require our full support. We suggest it time and again, and reiterating a fair demand, as Mr Cadec has done, cannot be reproached: he is being consistent.
Nobody has suggested increasing fishing efforts. We do not understand why measures that are immediately relevant to exceptional situations have to be rejected. We are just suggesting that the Commission not turn its back on a sector that urgently needs aid, and this aid can, today, be an increase in de minimis aid.
(PT) I also want to add my voice to all those here who have expressed concerns with fishers' low incomes, exacerbated by the historic high in fuel prices, particularly over the last few months.
As has rightly been mentioned here, fuel costs have a very acute impact on the survival of our small and medium-sized shipping companies, seriously exacerbating already fragile incomes from fishing, in particular. Spiralling fuel prices are also having profoundly negative effects on us: reduced numbers of voyages; penury-level incomes for fishers, exacerbated by low first-sale prices; increased imports to Europe of shellfish and seafood products from third countries; and people ceasing to work in the sector because of the resulting financial difficulties, leading to further job losses.
In order to prevent this crisis becoming any worse, therefore, we need to take action regarding the fisheries sector's problems; swift and far-reaching action. The Commission should, therefore, respond positively, with short- and long-term measures, to tackle the adverse conditions faced by the sector and the serious losses in income being experienced by our fishers.
Mr President, let us be clear: there is an urgent need for the European fishing fleets to restructure so as to move away from energy-intensive, environmentally destructive fishing vessels and gear and to adopt more benign practices that require less energy and are more sustainable in the long-term: environmentally, socially and economically.
This is why I think that granting more public money to the fisheries sector in response to increased fuel prices would send the wrong signal during the reform of the common fisheries policy and would provide an incentive for vessel owners to use more powerful and more fuel-consuming engines. This is why I think it is a huge mistake.
It has already been explained that there is no conjunctural or structural problem, and - let us be clear on this point too - current figures show that 70% of European fish stocks are overfished, so any measure we can take to reduce this overfishing would be a good measure. Any measure that has the opposite effect would be an extremely bad measure to take.
(FR) Mr President, I have just heard two of my fellow Members address issues to do with the problem of sustainability and with the fact that we need to subsidise some professions because they cannot earn enough to survive. Yet we must do the exact opposite. Fishermen are asking for only one thing: to be able to make a living from their work and to be able to do their job. Therefore, if oil is a periodic problem now, it will be so in the future too. We need to invest in research into cheaper engines that consume less oil.
The reform under way today, though, involves destroying all the small fishermen, all those who consume less oil, so as to make the richest even richer. So true is this that, reform after reform, we are seeing a steady fall in the price of fish, even though, in the fishmonger's, it has never been so dear, with some types of fish actually being out of the price range of consumers.
The important thing is to reform the quota system, but also to reform and examine practices within the profession that mean that small operators are endlessly suffering while large operators are becoming ever richer!
Mr President, the rise in fuel prices has created yet another problem for fishermen but it is only the latest problem, not the first. For the British fishing fleet, the biggest problem is membership of the EU.
The UK provides the EU with 70% of its fishing but is allowed only 13% of its quotas. Would it not be fair for the UK to receive a more proportionate share? In particular, the weight of cod landed in Britain has fallen from 300 000 tonnes, before joining what was then the EEC, to just 7 000 tonnes today. British fishermen are facing further losses in the number of days at sea and are slowly being driven out of business.
In the long term, British fishermen want withdrawal from the EU; in the short term, they demand fair treatment under the common fisheries policy. British fishermen, as representatives of the host country, must have an increase in the number of days at sea. We have heard of unsustainable fishing, but British waters are not being overfished by British fleets; the problem is that British waters have been thrown open to all.
Member of the Commission. - Mr President, I can say in replying to the Members that I can understand all your concerns. I share your concerns about the poor income of our fishermen, especially of the owners of small vessels in coastal regions. But is this problem caused by the increase in fuel prices? Are you sure about that? We have discussed this problem again and again and we recognised that we had this problem even before prices were raised.
Of course I can understand that the increase in fuel prices could worsen the problem, but the main reason for the problem has always been overfishing - the fishing over the set limits which cannot leave stocks in a healthy state. We have discussed it and this is the main problem we have to solve through our CFP reform.
Of course, now we are discussing fuel prices. This is a problem and we must discuss how we can face it. The only way to face this problem on a permanent basis is to improve the resilience of our sector to the increase in fuel prices. This is the only way, because we cannot be sure about the evolution of fuel prices. Let me give you an example of what could happen: in Belgium, they improved the engines in their fleet after the last crisis and now they have reduced spending on fuel in their fleets by 20 percent. So this is the way to go and this is what we are trying to do.
Nevertheless, referring to your proposals, there is a proposal to the Commission to increase the de minimis ceiling. Let us look at this problem. What is this ceiling? This is the ceiling of the aid that Member States can give to their sector. If the Commission now increases this ceiling, it means that only the Member States with a healthy budget can give this. So this would result in creating an uneven playing field in our sector, favouring the richest countries. Let me put it clearly so that we understand the situation.
Also, if we increase the ceiling, only the bigger vessels will gain any advantage from it. I am surprised that some Members of Parliament - who I would not have expected to say this - are asking me to increase this ceiling. The Member States can give their own State aid. The richer Member States can already give it now.
Regarding the funds, let me explain. The Member States use only 20% of our funding. Some Members of Parliament say to me that our funding is the problem because they cannot use it in the way they want; but we have flexibility; the Member States can reallocate their funding - every Member State can do this. Only Italy has asked us for a reallocation and we approved it. So why do you not try to persuade the Member States - the governments of your countries - to use the funds properly? If we really want to help, and if there is a problem with absorption of the funding, I am here to facilitate it for everybody, but until now, no such effort has been made.
To answer the questions in a very direct way: yes, the funding is there; yes, the Member States can use it; and, yes, the Member States can give from their own resources to this de minimis ceiling. So if I change the situation, the only result it will have is to distort fair competition between the Member States and between the small and bigger vessels. We have to understand this. Of course there is a problem in general and, referring to our reform, we can discuss what we can do to help our small-scale fisheries, in particular. We can also discuss every other proposal, but this proposal to increase the de minimis ceiling is one that cannot help.
The debate is closed.
The vote will take place at noon on Thursday, 12 May 2011.
European fishers, and especially those who live in the Member States facing the greatest financial difficulties, like Portugal, are in a difficult economic situation which has been exacerbated by the rise in fuel prices. In order to tackle this situation, the Commission needs to adopt emergency measures to help fishers. To this end, the Commission should allow the subsidies that the Member States can award fishers to be increased temporarily, for three years, from EUR 30 000 to 60 000. Further to this, the European Fisheries Fund (EFF) should award grants to fishers, in particular, in order to make fishing techniques more selective and to replace engines, for reasons of safety, of environmental protection and/or of fuel efficiency. These measures should pay particular attention to small-scale and coastal fishing. Finally, it is crucial that there be regulation mechanisms to improve first-sale prices, and to promote the fair and appropriate distribution of added value along the fisheries sector value chain, in a way that acknowledges the prices paid to producers.
, in writing. - The current high oil prices have had a severe impact on operating costs of fishermen, even forcing some to stop work. Following the adoption of a motion this week, I am delighted that the Parliament calls on the Commission to introduce emergency measures, including raising the current ceiling for State aid from EUR 30 000 to EUR 60 000 per company for a transitional period of three years.